DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 27, 29, 36, 38 and 43 are objected to because of the following informalities:  
Claim 27 recites “of internal leak flow to total leak flow”. This should read “of the internal leak flow to the total leak flow”. 
Claim 29 recites “a disconnection”. This should read “the disconnection”. 
Claim 36 recites “of internal leak flow to total leak flow”. This should read “of the internal leak flow to the total leak flow”. 
Claim 38 recites “a disconnection”. This should read “the disconnection”. 
Claim 43 recites “of internal leak flow to total leak flow”. This should read “of the internal leak flow to the total leak flow”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 

Claims 24-26, 30-35, 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,207,068. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,207,068 are mare narrow and fully encompass the claimed subject matter of claims 24-26, 30-35, 39-42 in the instant application.

Claims 24-28, 30-38, 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,675,771. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,675,771 are mare narrow and fully encompass the claimed subject matter of claims 24-28, 30-38, 40-43 in the instant application. Further claim 15 recites “a function of the instantaneous internal leak flow and the instantaneous total leak flow”. It is the examiner’s position that if there is a function of internal leak flow and instantaneous total leak flow, a ratio can be determined between those two variables and thus claim 15 of ‘771 reads on claims 27-28, 37-38, and 43. Regarding claim 29 and 39, the claims are not patentably distinct from U.S. Patent No. 9,675,771 in view of Jafari et al. (US 2010/0147303 A1). Jafari teaches that it is known to provide a disconnect notification [0057] and it would have been obvious to do so in order to alert the user of a problem with the ventilation system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785